DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In line 14 of claim 1, the limitation “the wall cavity” has been amended to --the single wall cavity--.
In lines 15 of claim 1, the limitation “the wall cavity” has been amended to --the single wall cavity--.
In line 16 of claim 1, the limitation “the back wall” has been amended to --the substantially planar back wall--.
In line 17 of claim 1, the limitation “the front wall” has been amended to --the substantially planar front wall--.
In line 14 of claim 14, the limitation “the wall cavity” has been amended to --the single wall cavity--.
In line 15 of claim 14, the limitation “the wall cavity” has been amended to --the single wall cavity--.

In line 17 of claim 14, the limitation “the front wall” has been amended to --the substantially planar front wall--.
In lines 2-3 of claim 20, the limitation “a single wall cavity” has been amended to --the single wall cavity--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or teach a system for providing hot water heating, chilled water for cooling, and domestic hot water using a water-to-water heat source heat pump as recited in claims 1 and 14; in particular, the limitation 
“the single wall cavity comprising a substantially planar front wall and a substantially planar back wall, the system disposed within the wall cavity such that the system does not penetrate into the plane of the substantially planar back wall or beyond the plane of the substantially planar front wall” as recited in claim 1 and 14, respectively are not disclosed or taught in the prior art of record. 
Also, Applicant’s arguments on the Remarks filed on 02/16/2021 with respect to 112 rejection are persuasive therefore, the 112 rejection has been withdrawn. The drawing objection has been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571) 270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763